[DO NOT PUBLISH]


                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                              ________________________                       FILED
                                                                   U.S. COURT OF APPEALS
                                         No. 06-11102                ELEVENTH CIRCUIT
                                                                        December 28, 2006
                                   ________________________           THOMAS K. KAHN
                                                                            CLERK
                           D. C. Docket No. 04-01148 CV-BE-E

PAUL STEADMAN,

                                                  Plaintiff-Appellant,

                                             versus

CALHOUN COUNTY BOARD OF EDUCATION,
H. JACKY SPARKS, individually and in his
official capacity as Superintendent,
Calhoun County Board of Education,

                                                  Defendants-Appellees.
                                   ________________________

                       Appeal from the United States District Court
                          for the Northern District of Alabama
                             _________________________

                                      (December 28, 2006)

Before DUBINA and WILSON, Circuit Judges, and CORRIGAN,* District Judge.

PER CURIAM:
______________________
     *Honorable Timothy J. Corrigan, United States District Judge for the Middle District of
Florida, sitting by designation.
      Appellant Paul Steadman (“Steadman”) was employed by the Walter

Wellborn High School (“WWHS”) as a physical education teacher, assistant

varsity football coach, and head varsity basketball coach. Steadman began

working for WWHS in August of 2002, and he was terminated in May of 2004.

WWHS is under the direction of the Calhoun County School Board (the “Board”).

After his termination, Steadman filed a 10-count complaint alleging (1) race

discrimination by association under 42 U.S.C. § 1983, (2) retaliation based on race

association under 42 U.S.C. § 1983, (3) retaliation based on exercise of protected

speech under 42 U.S.C. § 1983, (4) denial of due process by stigmatization, (5)

negligent hiring, (6) negligent retention, (7) negligent supervision, (8)

suppression, (9) intentional infliction of emotional distress, and (10) defamation.

      More specifically, in his complaint, Steadman claims that WWHS’s

principal, Ed Whatley (“Whatley”), discriminated against the school’s African

American students, and that Whatley fired him because of his association with

D.G., an African American student at WWHS.

      In response to the complaint, the appellees argued that the Board did not

renew Steadman’s contract because of a faculty realignment resulting from the

head football coach Mike Battles’s resignation, Steadman’s poor job performance,




                                          2
student discipline issues, anticipated loss of teacher units, and Steadman’s

indication that he would retire at the end of the year.

      The district court granted the appellees’ motion for summary judgment as

to all counts and dismissed the complaint with prejudice.

      We review de novo the district court's entry of summary judgment, applying

the same legal standards as the district court. Jackson v. State of Alabama State

Tenure Comm'n, 405 F.3d 1276, 1289 (11th Cir. 2005). Summary judgment is

appropriate if there are no genuine issues of material fact and the moving party is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

      The issues presented on appeal are (1) whether Steadman abandoned his

claims by failing to respond to the appellees’ summary judgment arguments; and

(2) whether the district court erred in entering summary judgment in favor of the

appellees on Steadman’s claims of discrimination, retaliation, and negligence.

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we affirm the district court’s entry of summary judgment

in all respects. Although we do not condone the obvious racist remarks made by

Whatley, Steadman nevertheless loses this case. It is clear from the record that

Steadman abandoned counts two (retaliation based on race discrimination), four

(denial of due process by stigmatization), eight (suppression), nine (intentional

                                          3
infliction of emotional distress), and ten (defamation). Moreover, the district court

correctly held that the Board was immune in its official capacity from Steadman’s

§ 1983 claims and that Steadman did not present a prima facie case of

discrimination for exercise of his First Amendment right to association.

Additionally, the district court correctly held that Steadman’s claim under § 1983

for retaliation for the exercise of free speech fails, as a matter of law, because

Steadman’s speech was not a matter of public concern.

      Finally, the district court correctly held that Article I, § 14 of the Alabama

Constitution immunizes the Board from Steadman’s state law claims, and that

Superintendent Jacky Sparks is due state-agent immunity from Steadman’s

negligence claims.

      AFFIRMED.




                                           4